FILED
                              NOT FOR PUBLICATION                           JUN 26 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHUNSHAN ZHAO,                                    No. 12-72053

                Petitioner,                       Agency No. A089-883-354

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Chunshan Zhao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination,

including repeated inconsistencies about where Zhao was working when he learned

of his sister’s illness, the inconsistency between his testimony and his household

registration regarding his occupation, and a finding that Zhao’s demeanor

undermined his credibility. See id. at 1048 (agency’s adverse credibility finding

reasonable under the totality of circumstances); Singh-Kaur v. INS, 183 F.3d 1147,

1151 (9th Cir. 1999) (noting special deference to demeanor-based credibility

findings); see also Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (BIA not

compelled to accept petitioner’s explanations for inconsistencies). In the absence

of credible testimony, Zhao’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Zhao’s CAT claim is based on the same testimony the BIA found

not credible, and the record does not otherwise compel the conclusion that it is

more likely than not that he will be tortured if returned to China, his CAT claim




                                          2                                    12-72053
also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                  3   12-72053